Oo fo NUN A Uw FB WwW WN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

McGREGOR W. SCOTT

 

 

 

 

 

United States Attorney JUL 30 2019
KATHERINE E. SCHUH + COURT
Assistant United States Attorney gE ASHER US acT OF CALIFORNIA
2500 Tulare Street, Suite 4401 BY oo
Fresno, CA 93721 DEPUTY ©
Telephone: (559) 497-4000
Facsimile: (559) 497-4099
Attorneys for Plaintiff
United States of America
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, CASE NO: 1:19-MJ-00145
Plaintiff, [PREPOSEDT ORDER TO UNSEAL COMPLAINT
v.
REYNALDO VILLALOBOS,
Defendant.
Upon application of the United States of America and good cause having been shown,
IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, unsealed.
ou LEXI A tre
. c f ¢ Honcrable Stanley-a-Boone ~
UNITED STATES MAGISTRATE JUDGE

[PROPOSED] ORDER TO UNSEAL SEARCH WARRANTS

 
